Case 16-18690-amc      Doc 76    Filed 05/21/19 Entered 05/22/19 14:54:45         Desc Main
                                 Document     Page 1 of 2




              7;,,,   ﬁe ﬂuﬁee)
             ../‘
           ﬂ)”m]         4.)
                       (‘41?—
                                  //
                                 ”Omfg/
                                           y'ﬁw Lu /e7€‘/‘€—d<€.
                                                   ’5’ @{?Q‘~\
          22:7" '5‘- ﬂcra /5
                             A /JC/Q only /2/                              77€~
      ,   éMﬂUV+    dGJCV/ﬁ            z;
                                  7Lan—ec fume,
          /¢7m¢~745' 4//e&/—’7é' £6
          124% A
                                     MIff/if ﬂed”;
           /d""- /é/uoa/
                                Zd/ﬁ % ﬂ/x/C 207?
  ;
             ”$7:7“  Mo”
          6 232607 ﬂan,7&1
                                           W?
                                            2%
                                                /47 row!
                                                     mi 237 me
                                                                   we)”
          a’éf /k     (d 792%

          [ey’mc      bvaz/ 725
  ,M/
           [Lgé/ M
                        j
                    6/5/2017
                      / ﬂ ”mm)‘   ﬂ:
                            Mag/fl W;
                                Aféf
    0V?/‘é?47“ fame r¢(47£2gfc M40 ,
 /:J‘

            A 2 “Motel «7%
                                             4/?77




                                                     /7
                                                            ﬁZﬁé         .e




 A: Jaw/0+ /¢’4J(V (/I (AV/ﬂ /                               z$¢~«,_,_,73<::~—/

                                      7Z<
 ﬁ/mamﬂé   Md           7
                 F5 72' a K/c’rt/f/UC
                                       Wgﬂduk
  ﬂf/ Io
          jaw/Ly; mad
                      @1772,”             ﬂ/ /:L'i§,éz ’79c/avewo/c-J
 éur//                              %ca         ﬂxa         7k ﬂ/aceff
154% 27;!é/frﬂ/t/G/ f;?mOdZX7$ﬂa,
                                                                              7
Case 16-18690-amc       Doc 76       Filed 05/21/19 Entered 05/22/19 14:54:45   Desc Main
                                     Document     Page 2 of 2




      52m“ ,7:
  V4444?!” 75/
                          Aaac.
                        /47      779
                                          c2 Agni/"JAE ﬂaw,
                                           mar/7‘7? Zv/fq/y
                                                   or Jig/4 m7
                                                                        f
                                                                     “To“
         j
   [1674'757,); 72 %¢ce;(f€
    7'awed/£41217                .



            If {”7 7?
                  43A
                       757 aux/f AMJJ/ 72¢.
  //4q/ 7Z1? mat-ﬂ/ a7- é’r‘ ”4M 41      (44/-                  Z
         j}
         72”: .4 (4.47 7%
    ﬁwﬁc ”cw—247       mad/7?;L‘3‘
                                   “/eé/BL 72a
                                     fd/
                                                   ad
                                                                42qu
    We  54— wxfc/                        u
                                         q
                       m7feé 1.4% 771 (jawé
    (”it’d/£67!           77c        feCdZ5

                                                                  x-Wzar         7   ya-e/J
                                                                gab/1'4 f‘L £0
     /§ 1 W/ufem
          by?"
                                                            ,
                                                                    «3720/2012
                                                                                            ‘




       law/U,    ,1”:                Ag:           ear-(7
                                                                  ﬂed/«23471?         00/
      Oargar/QM, 004% {3'796                                     J-IAJ/:74¥/    / aﬂlj.
      ex/ewz‘wr ’C‘i' fix/5511174
     Z      WWI/C/Efﬂ                            50%}
    Eat J16"                         :   (2.101%       ._




     /5 Jim/Mama
              I
                                         7Z(     ﬂag/aw
   Mf/            came    gens               ,
